 238DECISIONSOF NATIONALLABOR RELATIONS BOARDshows that distance did not prevent Respondents,whose common offices and jurisdic-tional areas were in Utah,from returning to that State after their secondary activityin New York,to conduct effective primary activity at the real situs of the dispute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of Cache and Distributors set forth in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to burden and obstruct commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have violated Section 8(b) (4) (A) and (B)of the Act,I shall recommend that they,and each of them,be ordered to ceaseand desist therefrom and to take certain affirmative action which is necessary to ef-fectuate the policies of the Act.Upon the basis of the toregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 976 and Joint Council 67,both affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, arelabor organizations within the meaning of Section2 (5) of the Act.2.The abovelabor organizations have engaged in unfair labor practices withinthe meaning of Section8 (b) (4) (A)and (B)of theAct bypicketing and otherwiseinducing and encouraging employees of N. Dorman&Co., Inc., to engage in astrike or concerted refusal in the course of their employment to use, process,trans-port,or otherwise handle or work on goods, articles,materials, or commodities, andto perform services for their employer,with the objects thereof being(a) to forceor require N. Dorman & Co., Inc., and other employers and persons,to cease using,selling, handling, transporting, or otherwise dealing in the products of, and to ceasedoing businesswith, Cache ValleyDairy Association and Dairy Distributors, Inc.,and (b)to force or requireCache ValleyDairy Association to recognize or bargainwith Local 976, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, AFL-CIO,as the representative of its employees,althoughsaid labor organization has not been certified as the representative of those em-ployees in accordance with the provisions of Section9 of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Wilmington Casting CompanyandInternational Union, UnitedAutomobile,Aircraft&Agricultural Implement Workers ofAmerica, UAW, AFL-CIO.Case No. 9-CA-939. July 23, 1956DECISION AND ORDEROn April 19, 1956, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practicesallegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the copy of the Intermediate Reportattached hereto.Thereafter, the Charging Party filed exceptionsand a supporting brief, and the Respondent a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The116 NLRB No. 32. WILMINGTON CASTING COMPANY239rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Boarddismissedthe complaint.]CHAIRMAN LEEDOM andMEMBER MURDOCKtook no partin the con-siderationof the above Decision and Order.1 The Respondent's request for oral argument is hereby denied as the record, exceptions,and briefs,in our opinion, adequately reflect the issues and positions of the parties.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed by the International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, UAW-CIO,' hereinafter calledtheUnion, against Wilmington Casting Company, herein subsequently referred toas the Respondent, the General Counsel of the National Labor Relations Board,2on November 15, 1955, the Regional Director for the Ninth Region, issued andserved upon the Respondent a complaint together with notice of hearing.The com-plaint alleged that the Respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3), and Section 2 (6)and (7) of the National Labor Relations Act, as amended, herein called the Act.With respect to the unfair labor practices the complaint alleged in material sub-stance that the Respondent (1) on or about January 21, 1955, interfered with,restrained, and coerced its employees in the exercise of their rights under Section7 of the Act by interrogating Ray C. Adams concerning his membership in, activityin behalf of, and sympathy for, the Union, and threatening his discharge becauseof such factors, in violation of Section 8 (a) (1) of the Act; and (2) on or aboutApril 4, 1955, did discriminatorily discharge the said Ray C. Adams for his mem-bership in, and activities for, the Union and because he engaged in concertedactivitieswith other employees for the purpose of collective bargaining or mutualaid and protection, in violation of Section 8 (a) (3) and (1) of the Act, and hasfailed and refused to reinstate him to employment.The answer of the Respondent denied generally all material allegations of thecomplaint imputing to it the commission of the unfair labor practices as alleged,and set forth specific grounds for the discharge termination of the employment ofAdams.3Pursuant to notice a hearing was held on January 17, 18, and 19, 1956, at Wil-mington, Ohio, before James A. Corcoran, the Trial Examiner duly designated tohold such hearing by the Chief Trial Examiner.All parties were represented andparticipated in the hearing.Full opportunity to produce, examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues was afforded toallparties.4At the close of presentation of evidence by the General Counsel, amotion made by the Respondent to dismiss the complaint, was denied.Opportunityto present oral argument was waived by the parties.The Union and Respondenthave filed briefs which have been read and considered.'1Name of Charging Party verbally amended at hearing, without objection, to conformtitle of organization to recent merger of AFL-CIO.8Referred to herein as the General Counsel and Board respectively.8 Admitting the discharge . . . says said discharge was for valid cause to wit :Continued insubordination on job; operating a tapping machine at destructive andforbidden speed, and the continued violation of instructions against bothering em-ployees in other departments in their worktime.4 The General Counsel requested the Trial Examiner to take judicial notice of therepresentation Case No.9-RC-2101, 110NLRB 2114,involving the same parties.8 On application of the Respondent,time of filing briefs was extended by the ChiefTrial Examiner to February 24, 1956. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Wilmington Casting Company is an Ohio corporation having its principaloffice and place of business in Wilmington, Ohio, and is engaged in the manufac-ture of iron castings, plumbing fittings, and related products. In the performanceof its work during 1954, the Respondent had purchased materials, supplies, andequipment valued in excess of $200,000, of which over 90 percent was shipped toit from points in States of the United States outside of the State of Ohio. In thecourse of its operations in such period, the Respondent manufactured, sold, andshipped products valued in excess of $200,000 to points in the United States out-side of the State of Ohio.6 I find that the Respondent is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, UAW, AFL-CIO,admits personsemployed bythe Respondenttomembership,and is a labor organizationwithin themeaning ofthe Act?III.THE ALLEGED UNFAIR LABOR PRACTICESA.GeneralAdams had been operating a threading machine in the tap machine departmentfor about 10 years without any known or recorded complaints as to his workability.8On occasions he acted as foreman and participated in training of newworkers in operation of the tap machine.He gave me the impression of one con-sciously and boastfully proud of his work ability and knowledge.Yet, in answer-ing a question regarding his machine operation and the use or function of a handleused in controlling machine speeds, he stated "he was not interested in what thehandle was for."Despite his long service under the same foreman, it is clearthat there was no great friendship or amity between them.Bosier told of Adamsfrequently going over his head and questioning his authority relative to his ordersgiven in regard to anything new or a departure from existing routine .9Adams had been active in promoting the union organization work in the shopsince late 1953.There is no doubt from the testimony herein that his union activitywas concededly known at all times to the supervisors of the Respondent.ioAs the discharge of Adams appeared to be based primarily on the running of theparticular job at excessive machine speed, testimony was given to show the ex-pensive cost results which could ensue from such practice in the breaking of certainparts of the gear machinery. Such damage would not necessarily be immediatelyGThe answer of Respondent admits that the Company is engaged in commerce withinthe meaning of the Act, and the parties have also so stipulated in the record.The Respondent has so admitted in its answer and the paities so stipulated on therecord.SBosier, his foreman for over 6 years, stated his work was all right.PlantManagerVance believed his work was satisfactory, although he characterized it as of mediumcaliber or average.9Horney, previously his direct superior also, attested to the same conditionexistingwith him too, although qualifiedly stating that "most of the time he was an obedientemployee."Vance in terming him of "troublesome nature" based it on Adams'persistencein arguing with and questioning the authority of his supervisors.Bosier frankly stated"I did not like his attitude and I don't think he liked mineverywell."From my observa-tion of Adams throughout the hearing, I can readily accord some validity to those asser-tions.The General Counsel in posing a question to Bosier regarding his not liking Adams'attitude, in parenthetical manner added "and no one could blame you for it."iu Specific instances of his activity will not be set forth.He was also the union observerin the first election of February 15, 1954, subsequently set aside by the Board,and againin the second election of January 14, 1955, in which the Union prevailed. Incidentally,the supervisory force remained about the same when there was a change in ownershipof the Company in August 1954, a change occurring however in the office of the president.The new sole owner of the company stock was the Institution Div! Thomae Foundation,a tax free medical foundation, located at Cincinnati, Ohio. WILMINGTON CASTING COMPANY241noticed and the machine could continue to operate for weeks (unless opened toascertain damage), making it difficult to know under most circumstances just whenthe damage was suffered. In this particular instance it has not been demonstratedthat any damage to the machine did result from Adams' high-speed operation of it.No repair of such machine has been required.Comparative production figureswere offered for Adams and other similar workers: It is indicated by them thatAdams on the night of discharge did average considerably higher than for a previousperiod selected for consideration, the increase assumedly resulting from runningat the high-speed rate. I find nothing conclusive from such testimony, as withoutdetails of such prior period operations and full knowledge of the size and type offittings and the production runs involved, deductions would be hazardous and notwell founded.B. Collateral matters raised1.The big-stick incidentThe Respondent questioned Adams regarding this matter which it developedactually occurred some years ago, and which testimony of Adams and Bosier indi-cated was about 1948-50.Others testifying (Horney and Warren) estimated it asbeing 3 to 6 years ago. The initial questioning related to Adams having the stick(pickax handle) available for use on Bosier or Horney.Adams categorically deniedhaving it for such purposes, also denied that Horton (former company president)had spoken to him at the time regarding the existence or presence of the club, andthen specifically answered in the negative the inquiry as to whether he ever hadsuch an implement in his department.Horney testified to seeing it leaning up againstthe wall behind the machine of Adams.He complained to the office regarding itand was advised by Horton (then president of the Company) that it would be takencare of.Warren (cost accountant) testified he also saw it in the place above de-scribed as also did Bosier.The latter states Horton spoke to Adams and himregarding it, inquiring of Adams regarding his intentions in having it present, andtelling him to get it out and if it happened again he would be discharged.In his rebuttal testimony Adams related how the stick came into his possessionfrom a maintenance man, who jokingly gave it to him.He testified he immediatelyplaced it near a trash barrel in back of his machine.He could not recall any super-visor or Horton ever discussing it with him.liHe stated he did not remove it anddid not know how long it remained there, in fact it could be there yet as far as he knew.I regard his entire testimony and answers in respect to this "ancient" matter asless than frank, evasive, and fencing in nature, and not tending to enhance hiscredibility generally.Particularly improbable of belief in his confident assertionthat such stick might still be there, as it would appear improbable he could makethe number of visits to the rear of his machine required in the operation of it inthe intervening years and also to dispose of trash, and still be oblivious to the presenceof it and without knowing whether or not it still remained there.122.Out of departmentThe answer of Respondent contended that Adams in violation of rules and super-visors' instructions continually bothered during working hours other employeesat work.Ostensibly, the subject of the conversations was union activities.Adamsin his testimony denied the allegation as made, and also denied he was warnedrepeatedly regarding the practice by foreman and other plant supervisors. Itdoes appear that employees were allowed to go to a coke or candy machine locatedin the pattern department without any definite time restrictions, and to do so Adamswould have to go through the molding department, likewise in going to toilets. Italso appears that in the changing' of the tap machine for a new job, the setup ofmachines was performed by the worker, if the foreman was not available; but inmany instances the foreman performed the necessary work.Horney estimated hesaw Adams out of his department about a dozen times in the 3- to 6-month periodprior to the discharge, and particularly at the time of setup of his machine.Hestateshe criticized Foreman Bosier for not 'having Adams present on such setupoperation, and that Bosier told him Adams "just walked out" or "went away."Horney stated also that he talked to Adams 2 to 3 times regarding his visiting inu I credit the testimony of Homey as to his reporting it, and that of Bosier as toHorton discussingitwithAdams and, him.19His denial of his having testified directly as to never having had the stick in hisdepartment is also noted.405448-57- vol. 116-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDother departments, with a warning of possibility of being fired for it, about 2 monthsbefore his discharge, and with Adams promising to cease doing it, but quicklyresumingthe practice thereafter in certain cited instances.Homey admitted thatother workers also did such visiting or being absent from their department but wouldquit it afterusual wamings.13Bosier,his immediate foreman, testified that in thelast 1½-year period he never had caught Adams in any other department, but thathe did have complaints regarding it from other foremen (Pobst and Fowler).Headmitted Adams would leave his machine while setup would be in progress (andin which time worker is on day-rate time pay) but ordinarily that he would notstay away too long, although on several occasions he did not return until aftersuch setup operation was completed (20 to 25 minutes).Although he would men-tion the fact to Adams, the latter would have little to say about it.Bosier did notrecall ever complaining to Vance regarding such conduct of Adams.14Bosierhowever did observe Adams leave his machineand engagein talking to other menat their machines in his own department and talked to him about it.Adamsallegedly would be all right for several days and thenstart again.15The only tangible testimony presented regarding the alleged practice was anoccasion when Foreman Pobst saw Adams talking to Thompson of his department,and "took" or accompanied Adams back to his department.He was unable to es-tablish the date of this occurrence.Reynolds, a coemployee with Adams, noticedtheir return to his department (Foreman Bosier being out) and states it was duringlunch hour, at a time he would place "in the summer" although unable to say howlong it was before the time of termination of employment of Adams.ls Pobst admittedhe saw Adams in his department "a lot of times," and just like some others withthe purpose to "get candy, stop over or talk a little," but that he reported such con-versations to "his foreman and Vance also," although he had no instructions to soreport regarding seeing Adams talking.No evidence was presented to show the existence of any validly established ruleagainst solicitation in the shop, or even of general applicability as to plant visits orwanderings, prior to November 10, 1954.17 It is significant though that if the in-fractions were as repeated and serious as now alleged, no distinct punitive actionwas taken or apparently appeared warranted at the time to the Respondent.Althoughthe extent to which Adams may have indulged in this practice might be an annoy-ance perhaps, I hardly credit it as having been considered by the Respondentas suffi-cient in itself to warrant discharge. In fact, there is nothing to establish conclusivelythat his visits were in connection with union activity or promotion, except surmisefrom the people he talked to on occasions.C. The discharge and events precedingAdams usually worked on the day shift and the circumstances surrounding hisworking on the night shift on April 4, 1955, have been extensively set forth in therecord.About a week before April 4, the Respondent wished to break in a newman on the tap machine work and to expedite his training requested the 3 regularday operators to each take 1 night shift, leaving a machine available each day forthe training work.The idea was not acceptable to any of them, they objected toBosier andwent then to Homey allegedly wanting to get overtime work to supplyany needed extra production, but finally agreed to do as proposed.The othertwo operators worked theirassignmentsof Wednesday and Thursday nights.Adams13He stated however that only once was Adams called to the office to his certainknowledge, and from the evidence presented. I accept that that occasion was in referenceto the Banks affidavit, not the general visiting violation alleged.14Vance stated he never did confer with Adams regarding the complaints he receivedfrom other foremen.Vance related an occasion when he saw Adams talk to employeeThompson in the department of the latter, and Vance then talked to Adams regarding it,with the latter agreeing not to do so again. On such occasion, Adams at the time was onhis lunch hour, but flue to overlapping lunch periods Thompson allegedly had resumedhis work._15 The men in his department had complained directly to Horney regarding it but Bosierindicated he could not say how long it was previous to the discharge.Adams testified when Bosier returned, he told him of Pobst wishing to see him andaccompanied him to the department' of the latter.Pobst at such 'time admitted thatAdams was not bothering anyone but that his mere presence in his department, was arule violation. 'Adams claims he was riot reprimanded by Bosier.17 Subsequent,to such date rules 4 and 9w6uld be applicable.,Rule 4 is ambiguous, asof whether applsmg to nonworking time also. WILMINGTON CASTING COMPANY243,was scheduled for Friday night work.However, on Friday he appeared complainingof a shoulder neuritis attack on Thursday night.The Respondent concurred in hisinability to work in such condition, but asked him to get medical attention.Hebrought in on Saturday morning a doctor's certificate indicating he might be outseveral days.18Adams appeared for work on Monday morning but was informedby Bosier that under orders he received Adams could not start until he had firstworked a night shift.19Adams then spoke to Horney and Vance about the matterwithout changing the position the Respondent had taken regarding his doing a nightshift the same as the other two operators.20Adams worked the night shift on Mon-day, April 4, 1955, starting on 11/2-inch gray cast iron fittings, which were run onintermediate machine threading speed.Bosier directed him to finish up by doingcertain 11/2-inch galvanized fittings when he concluded the gray iron work.Noother instructions were given him regarding the work.Considerable testimony was presented regarding the custom and practice, termedas rules, for the proper speed setting of gears for the respective size threads 2rI am satisfied that all new workers were instructed regarding this feature of operationin the beginning of their work by the foreman, and in some instances even by Adams.The whole history of operation shows that the custom or practice was also knownto Adams over the years, at least since 1948, and also regularly observed by himand others prior to the April 4 occurrence, with no known prior violations, and theregular carrying on of the work in accordance with it, with the individual workersetting the gear to the required speed necessary.22Although the rules posted inNovember 1954 did not specifically refer to the use of factory recommended speedsin carrying on the work in the tap department there is nothing to show or causeme to believe that existing custom and practice in such work was in any way abol-ished by the later regulations.The workers carried on their work making the propergear changes required as had been the known practice for years.Adams had not run galvanized fittings before this night.However he had decidedideas regarding them.He was firmly of the belief that the galvanizing processsoftened the casting material and that galvanized fittings were softer than those ofsimilar size gray cast iron.He based his opinion on being able to tell by the vaporcomingoff the taps while being worked, and also the sound and vibration of themachine.He believed such material softening would extend inward as far as thedepth of a thread (three-sixteenths of an inch).The galvanized fittings he was run-ning on the night of April 4 were similar to the No. 402 cast iron fitting in size,namely 11/z inches.He did not ask any authorization to run them at high speed, mak-ing the change to high speed from the prescribed intermediate speed for 11/2-inch18 Adams claims he told Vance if he was not in Monday morning, the illness would bethe reason,without getting any reply.Bosier said in view of the medical certificate, hewas not figuring on Adams being back for 1 or 2 days.leAdams testified his machine was not in use that day, but Bosier stated that althoughthe trainee West did not work, it was used with employee Aker detailed to it.20 Adams stated he complained to Horney regarding a man "getting sick and you stillexpect him to work,"that there was nobody working on his machine and the Respondentneeded castings,and that allegedly Horney advised him "You don't bother nobody andnobody will bother you."Adams likewise interpreted the position of Vance stated as"make up your mind and let me know by noon [if he was coming in that evening] or ifyou don't we will get someone else in your place"as a threat that he would likely forfeithis job for nonappearance.Vance testified that he believed Adams was unhappy onMonday at the thought of having to come in for the night shift and "thought we werepushing him around," but that he told Adams in view of the other men working theirnight shift he knew of no reason why he should not do so too.Bosier denied that any'insistence on Adams doing the night shift work was to punish him for going to Homeyon the matter.21 Two-inch pipe fittings were threaded on low, 1%Fy-inch on intermediate and 1%-inchon high speed.ai The so-called Vance memo (to Horney)Issued on December 8,1954, soon after theadvent of new company ownership(stated to be "cost conscious"),relating to calling foroperation of tap machines only at factory recommended speeds in accordance with therecognized previous practice,in order to hold down maintenance costs to a minimum, andthe contents of which were communicated by Horney to Bosier and his workers,recom-mended that any violation of the practice be ground for discharge.Bosier testified henever did catch anyone running the work in the wrong speed until the night of April 4,although Horney alleged that while he was foreman,before 1948, he personally caught newmen attempting to experiment in the matter of machine speed, in deviating from theaccepted routine untilthey werecorrected. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDfittings, entirely on his own volition and responsibility 23Carson,a metallurgist andconsultant,described the galvanizing process as an immersion of the casting in themolten zinc having a temperature of 800° to 825° for about a 10-minute period untilthe casting reaches the temperature of the zinc,and then removing the casting withthe zinc coating on it.He definitely stated that a casting is not softened or affectedstructurally in the process as to its characteristics of machinabiilty and hardness 24He did not believe the threading would be made any less resistant to cutting barsby the galvanizing process. I do not believe it incumbent on the Trial Examiner todetermine the merits of this technical question, but as far as it may be so, I acceptand credit the testimony of Carson as being better founded and more reliable.Bosier left the plant about 5 p. in. on April 4.Blair and West were there workingwith Adams on the night shift.Adams states his machine was set for No. 402fitting (11/a inches) in intermediate speed when he started work on the shift, and hecontinued it, and that he ran out the balance of such gray cast iron fittings (about 350)before working on the cutting of about 3 barrels of the same size fitting in galvanizediron.Based on his judgment as to proper speed for the item, he shifted to the highspeed gear for such galvanized work.25Bosier made an unannounced and unexpectedvisit to the plant about 10:35 p. in. to check up on the work being done, in accordancewith a custom he observed.He denies such visit was made pursuant to any instruc-tion from othermanagement officials 26The versions of what then occurred donot differ too greatly in any material aspect.Bosier spoke to Blair and then Adams.Adams alleges that Bosier then noticed the machine of West working in high gearand questioned Adams, who informed him that he too was running the galvanizedfittings in high gear without any trouble.Allegedly Bosier told him that he had betternot run them fast and upon such insistence Adams then changed the gear speed to in-termediate.Adams states Bosier then told him, "You had better punch out, this isit.You have had it."He alleges Bosier then told him that he was not afraid ofhim and would "meet you anytime at any place anywhere."Adams allegedly as-sured him that he was not looking for trouble with anybody but not "to get it in hishead for a minute that I am afraid of you." 27Following which Bosier allegedly toldhim to go home and we will talk it over in the morning.Adams punched out hisclock and went home.Bosier stated that while standing looking over the work of West he noticed theAdams machine in high gear while running the No. 402, 11/2 -inch casting.Allegedlyhe asked Adams why, and states he was told by Adams, "they have been wanting pro-duction.I am trying to give it to them."28Bosier claims he replied,"yes but not2Assertions of Adams as to certain fittings with brass bolts in them having had thebrass melted in the galvanizing process, I believe were plausibly refuted by Bosier, whosetestimony in that regard I credit.He examined the particular fittings at the time andfound the brass did not melt but that the galvanizing material had filled the brass screwheads, making it necessary to cut out some of the screws.241f fitting were immersed for a 10-hour period at 1000° temperature,the drop inhardness of metal would be negligible,and it would require 1300°temperature to makeany appreciable difference.Horney who alleged he ran galvanized castings in period1930-41 stated you could not run galvanized as fast as ordinary castings of same size.as Adams alleges he saw worker Blair put the machine of workerWestin high gearJust prior to Adams making change of his own machine.Blair denies it and West testifiedhe did not see any change made by Blair in his machine and he did not remember runninghismachine in high gear at any time that night.Incidentally,he did not note Adamschange his machine either.There is no other evidence to show the West machine was inhigh gear at any time.I do not credit this allegation of Adams. Blair alleged Adamschanged his gear to high at 7 p. in. while still working on gray castings,which Adamsdenies.Blair stated Adams started work on galvanized castings at 9: 30 p. in. afterworking on gray castings until 9 p. in.I do not credit the testimony,of Blair as to thechange being made while working on gray castings,and as to the time of finishing same,in view of total time worked and volume of production of each kind of item shown forthe total period.I accept Adams'testimony that he changed to the high speed gear whilemaking the galvanized fittings.°° Regarding allegations he was then under influence of liquor,I do not credit such,accepting the denial of Bosier and the complete statement of his activities from time ofleaving plant until his return,and the testimony of Blair and West, of failing to note anyindication of such condition.21 Bosier denied making the original remark to Adams, and stated he did not rememberAdams making any reply as related by him.28 Regarding an assertion made by counsel that when beginning work on April 4, Adamshad told the boys going off the previous shift that"you were going to show them how to WILMINGTON CASTING COMPANY245that way," the machine is not supposed to run that way and that he knew that, and itwas the rule ever since Bosier returned as foreman (1948).That he then informedhim that as Adams had been a part-time supervisor, and would do something likethat, he thought that was immediate discharge.Thereupon Adams changed the gearwhere it was supposed to be and started the machine up again. Bosier states hethen told him, "No, just clock out" which Adams did leaving at 10:50 p. m. Theywent out the side door together without further conversation and each left in his owncar.Adams testified he came in the next morning and found his card was out of the rack.Bosier toldhim to stay around till the office opened for his check which was givento him by Horney with nothing being said by either one.Bosier called Vance on the phone at his home getting him about 12:30 a. m.and informed Vance "what I caught him doing" and that he had discharged Adams.He stated Vance approved his action.Vance testified he informed Bosier thatconsidering all other things that had built up to the whole situation in past years,and a violation like that, "I would verify his discharge and stand behind it." 29Allowing for what I regard as slight variance in the testimony of the kind to beexpected in recollection of controversial matters, it still appears significant that inthe actual episode of the whole discharge incident, nothing was referred to in theirtestimony by the parties directly involved other than the actual facts relating tothe running of the galvanized fitting at high speed as the motivating and discussedcause of the action taken.Certainly none of the other incidents and occurrencesreferred to in the testimony in this record were mentioned or advanced in any way,or apparently understood by the parties directly involved to be entering into theaction then taken. I am constrained therefore to give credence to thedenials inthe testimony of Bosier that any of these other matters entered into the decision ofdischarge which he independently arrived at, based entirely on discovering Adamsrunningthe machine at the wrong and prohibited speed 30 I was impressed with thefrank, nonevasive and clear-cut testimony of Bosier and credititasmoredepend-able than the contents of the impeaching affidavit presented, executed by him onApril 25, 1955, even though such latter document might indicate he had light regardfor the taking of any oath to state the truth.The contents of such instrument accordlargely with the notation as to the cause of discharge placed by Horney on the recordcard of Adams several days after the event, which action I construe as being thatof Horney only, based on a request made by Pobst as to what the latter wantedrecorded as to the alleged out-of-department visits of Adams, Horney's own ideaof what he considered Adams' continued insubordination in constantly questioningthe authority of his immediate superiors, together with the sole cause for which Bosierstated he actually fired him.These grounds as stated are similar to those also setup inthe answer of the Respondent, amplifying the general denial of discharge forunion membership and activity and on which evidence was offered herein.Theirassertion has clouded the realissuepresented in the question of discharge for cause,although it may easily be understood how they couldalso be anunderlying or pro-voking cause for desiring generally to secure the termination of Adams' employ-ment before the event of April 4. But something more has to be established, inthe face of the actual and admitted violation of proper working procedure foundhere and on which the discharge action was clearly based at the instant, to pullthem in and by inference determine that such other alleged causes were the actualmotivating major factor in effecting the discharge when made, I cannot so infer. It isnecessary to do so to accept the claim of the General Counsel that the action oftheRespondent in immediately discharging Adams for the machine-work viola-tion was only a pretext, and that the real reason was actually an antiunion motiva-tion and reprisal for his union activities.On the record presented, I find that the General Counsel has not sustained theburden of proof to show that the action of the Respondent was essentially sofounded.Despite the statements in the affidavit, the card record of Horney and therun production that night," Adams denied it.No evidence was presented to show he didmake any such statement.However, Adams admits he did say he "was going to givethem a day's work" as he had done ever since working there. A strange remark it seemsto be voluntarily offered for no apparent reason.' Bosier stated that prior to Vance becoming superintendent he did not have anyauthority to discharge, but that he did have authority since such timeHorney, a superiorof Bosier, stated that Bosier had power to discharge for any violation of rules withoutconsulting anybody regarding it.30Bosier testified "he wouldn't have been discharged and probably would still be there,if not caught breaking the rule." The final decision was "because I caught him." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontents of the answer of Respondent, I do not consider that we are faced here withany situation requiring the weighing oftwo equally conflicting inferencesas to themotivation of the Respondent in making the discharge of Adams.Rather, toaccept the contention of the General Counsel would be to give preference to inferenceover fact. I find the Respondent discharged Adams for sufficient and proper causein violating the work regulations necessary to efficient, safe, and economical conductof their machine production.Whether the exercise of judgment in imposing thepunishment meted out for the violation committed was too severe or excessive inview of the long years of service of Adams, is not deemed to be a matter for con-sideration by me.The course of conduct of Adams over the years was not quitethe type to "win friends" or conducive to generating any sympathetic consideration.and extension, when he either deliberately, rashly, unsuspectingly, or unknowinglyby his personal election and act presented a clear-cut violation of established andrecognized work procedure as the basis for the disciplinary action taken.31Underall the circumstances I cannot find that the discharge was discriminatory and basedon his union membership or activities. I recommend that the complaint be dis-missed as to the allegations in paragraph 4.D. The particular 8 (a) (I) violation allegedThe Conference with VanceEugene Banks, employed as a shipping clerk helper, testified that while washingup at the wash fountain at or about a regular eating period time, he was discussingwith fellow employees whether or not they would have to join the Union, and al-legedly learned that Adams had told some of them that if they did not do so theywould be discharged in 30 days.He states that he said nothing to Adams, who wasevidently present, but that Adams told him then (without the particular occasionfor his doing so being outlined) that if he did not join the Union, dues would betaken out of his paycheck, and if they were not so taken out, he could be fired in30 days.Following this, after talking to unnamed employees in his department,Banks, while in the plant office, wrote out a statement of the alleged event, datedJanuary 14, 1956, which was witnessed by Vance and Chief Engineer Young andis in evidence.He denies they told him what to put in it.32He believed Vanceand also Young may have read it after Banks had written it out. Both Vanceand Young told him that if the contract when executed did not require joining ofthe Union, he could not be fired.Adams declared he did have a conversation with Banks (a few days before a con-ference with Vance and other company officials) which occurred at the machine ofAdams, when Banks came to him and asked him "if you do not join the Union areAllegedly, Adams told him, "I don't think so," that there was no suchprovision that he knew of or proposed.He said the conversation and his statementswere audible to the other workers nearby on the tap machines and that they hadsaid to him that they had heard it.Regarding such coworkers, Lewis did not testifyand Reynolds who was produced by the Respondent was not questioned about theincident.Young and Vance stated that in the meeting held (discussed later herein)Adams alleged that Banks approached him and also denied making the statementsattributed to him by Banks. It is significant also as bearing on the credibility ques-tion involved that none of the other employees alleged by Banks to have been presentat the wash fountain when Adams (allegedly without being directly addressed byBanks) is claimed to have spoken to Banks as alleged, were produced on suchquestion and on the further question of having given advice to Banks to make thestatement which he furnished to the Respondent.33It appears that it would have been a simple matter to secure and present evidencewhich would have materially aided in solving the credibility question presented asbetween Adams and Banks, through testimony of the workers at the tap machinelocation, or from some of those allegedly present at the wash fountain. In theabsence of it, I accept and credit the testimony of Adams regarding the whole inci-dent and alleged conversation.On January 21, 1956, Adams was directed by Horney to attend an unusual meet-ing inthe office of Vance, with Young present and the company president, Vangrow,31White MotorCo., 111 NLRB 1272;N. L. R. B. v. Blue Bell, Inc.,219 F. 2d 796(C. A.5) ; Huber d Huber Motor Express Inc.,223 F. 2d 748 (C. A. 5).32Vance testified that when he talked to Banks he asked Banks if he would want to makea statement in his own handwriting to which inquiry Banks willingly acceded ,33 Adams also specifically denied telling Young that he had refused to advise Banksuntil the contract was made. WILMINGTON CASTING COMPANY247also attending at least for a part of the time.The purpose apparently was to ques-tion him regarding the Banks affidavit allegations.Young testified that "my interest"was to find out if Adams was a bona fide union member and was soliciting mem-bership on company time prior to the certification of the Union.Vangrow statesthe meeting was scheduled after he consulted counsel in regard to the Banks affi-davit.Adams testified he told them he definitely did not make the statement allegedin the affidavit.The testimony of the others present supports him in such statementof his position.The meeting proceeded from that point to other questioning ofAdams by Young regarding his union membership, payments, official status if any,and union activities of Adams in the plant.34According to Adams, Vangrow atthemeeting informed him that they were not going to have any hotheads in thisunion, and further that if Adams "did anything to further the Union, I would bedischarged."Vangrow denied making such statements. I credit his disavowal.35Adams attributes to Vance a caution to him not to take any part in union activitiesin the shop, which they would not permit.These alleged statements are denied byVance, who in addition says he did not hear either of the others present make them.However, he did believe something was said regarding any union activities in 'theshop would be a violation of company rules, and discharge would result fromsuch violation.The summoning of Adams and questioning of him by officials of the Respondentrelative to the affidavit furnished to them voluntarily by Banks, is not directly al-leged to be violative of Section 8 (a) (1). In view of the statements in theaffidavit (and the plant situation then existing following the representation election)the procedure of the Respondent in investigating the allegations made was warranted,and as a step in it the questioning of an accused employee in an endeavor to ascertainthe truth or falsity of allegations made, when kept within the reasonable limitationsindicated in the testimony here, I find would not abridge the rights of an employeeunder Section 7, and could not constitute such inquiry into his union activities asto be the basis of an alleged, violation.But we must consider what happened there-after in the same extended meeting or conference.The questioning of Adams by Young as to the union affiliation of Adams, appearsto be perhaps extended beyond the limit to which inquiry should ordinarily be made,,but it was also linked to some consideration of finding out whether Adams was infact, knowingly or otherwise, pursuing activities in violation of rule 9 of the newregulations in effect since November 1954. Such inquiry would have justificationin order to warn him to cease if so doing. The subsequent conversation of Youngwith Adams about a week later with the alleged warning to "watch your step" couldeasily be interpreted to refer tothe same question of limitationof his activity tonot violate such reasonable plant rule.At best, I do not believe anything more thana mere technical violation of the section could be found in the Young aspect, and notsufficient as an isolated instance to warrant becoming the basis of any prohibi-tory order..In the main I credit the testimony of Vangrow and Vance as to their denials ofany threat to discharge him if Adams persisted in his union activities. In view of theaccepted denial of Vangrow, I am constrained to accept and credit also the testi--mony of Young and Vance to the effect that any reference to discharge was onlyin connection with any union activities in the shop being in contravention or violationof rule 9 of the newly promulgated rules covering the carrying on of such activitiesin or during working hours.Considering the record as a whole and all the cir-cumstances involved, with the nature of the inquiries then made, I find that theGeneral Counsel has failed to sustain the burden of proof as to the allegations ofparagraph 3 of the complaint, and I further find that the Respondent throughMessrs. Vangrow, Young, and Vance did not, as alleged in paragraph 3 of the com-plaint, interfere with, restrain, and coerce its employees in the exercise of rights.guaranteed by Section 7 of the Act by interrogating Adams in the meeting ofJanuary 21, 1955, relative to his union membership and activities or by threatening34Adams also alleges a conversation with Young about 1 week later taking place at hismachine, when Young referred to his questioning of Adams at the previous meeting asprobably not being liked by Adams and asked Adams not to be mad at him. Adams statesthe occasion ended by Young telling him to "just be careful and watch your step " Youngadmits such conversation in the main, denying the "watch your step" allegation, and limit-ing his final expression to "why don't you behave yourself."Young denies that he wasinstructed to talk to Adams on this occasion. I credit Adams in this matter generally asto what was said.Young testified he did not hear any such statements made either by Vangrow or Vancebut that they did use words similar to "stay on job and stop bothering other men." 248DECISIONSOF NATIONALLABOR RELATIONS BOARDhim with discharge because of such factors. I shall recommend that the complaintbe dismissed to the extent of the allegations of paragraph 3 thereof.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Wilmington Casting Company is an Employer within the meaning of Section2 (2) ofthe Actand is engaged in commerce within the meaning of Section 2 (6)and (7)of the Act.2. International Union,United Automobile,Aircraft and Agricultural ImplementWorkersof America, UAW-AFL-CIO, is a labor organization within the meaningof Section 2 (5) ofthe Act.3.Theallegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3)of theAct havenot been sustained.[Recommendations omitted from publication.]Mohawk Business Machines CorporationandUnited Electrical,Radio and Machine Workers of America,Independent, LocalNo. 4301 and United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO,Local No.3127.2Case No. 2-CA-4365. July23,1956DECISION AND ORDEROn December 13, 1955, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the Carpentersfiled exceptions to the Intermediate Report and the Respondent alsofiled a supporting brief.'iHerein called the UE.8As the AFL and CIO have merged, we are taking notice thereof and are amendingthe designation of the Carpenters accordingly.8 Subsequent to the hearing, the Respondent in briefs filed with the Trial Examiner andthe Board, and the Carpenters in its exceptions, raised for the first time an issue relatingto the compliance status of the UE and requested the dismissal of the complaint on thebasis ofGoodman Manufacturing Company v. N. L. R.B., 227 F. 2d 465 (C. A. 7), whereinthe Court of Appeals for the Seventh Circuit held that the UE was not in compliance.Alternatively, the Respondent and the Carpenters requested that the record be reopenedto take evidence on the UE's compliance status. The Respondent also citedN. L. R.B. V.Coca Cola Bottling Co. of Louisville, Inc.,219 F. 2d 441 (C. A. 6), in support of its posi-tion.For the reasons given inDesaulniers and Company,115 NLRB 1025, we herebydeny the foregoing requests.The Respondent in its brief also contends that we should withhold our decision in theinstant case until the Subversive Activities Control Board determines whether the UEisCommunist-infiltrated and not entitled under the Communist Control Act of 1954 (68Stat. 775, enacted August 1954), to the benefits of the National Labor Relations Act.Section 13 A (h) of the Communist Control Act provides in pertinent detail that "Whenthere is in effect a final order of the [Subversive Activities Control] Board determiningthat . . . [a] labor organization is . . . a Communist-infiltrated organization," suchlabor organization shall be ineligible to receive the benefits provided by the NationalLabor Relations Act.We find that the pendency of a proceeding before the SubversiveActivities Control Board without a "final order" by that Board as to the UE's statusdoes not furnish a basis under the terms of the Communist Control Act for delayingthe decision herein.116 NLRB No. 28.